         Case 1:20-cv-05241-GBD Document 29 Filed 12/02/20 Page 1 of 1




                                                             December 2, 2020
VIA ECF
Hon. George B. Daniels
United State District Judge
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

            Re:    Jane Doe I, et al. v. Harvey Weinstein, et al., 1:20-cv-05241-GBD

Dear Judge Daniels:

         We are counsel to Plaintiffs in the above-referenced matter, and we write pursuant to the
Initial Pretrial Conference Order (“Order”) (Dkt. 11) signed and entered by Your Honor on July
16, 2020 to respectfully request an adjournment of this matter’s Initial Pretrial Conference, and
Oral Argument on Plaintiffs’ pending motion to remand, both currently scheduled to take place on
December 9, 2020 at 11:00am. This request, made due to a conflict involving a personal matter,
was brought up by Plaintiffs during the below-referenced conference call between and amongst
the parties, and Defendants advised that they did not object to the same, thereafter suggesting an
adjournment to sometime in January, 2021.

        Additionally, pursuant to Your Honor’s Order, please let this letter serve as confirmation
that the parties have met and conferred regarding the proposed plan and order set forth therein, and
now jointly and respectfully request, in the interests of judicial economy and conservation of party
resources, that the time in which the parties are to submit a proposed Case Management Plan and
Scheduling Order be adjourned until after Your Honor rules on Plaintiffs’ pending motion to
remand and it is determined which forum the above-referenced matter will proceed in.

       No previous requests for the adjournments sought herein have been requested. Thank you
for Your Honor’s time, attention and consideration of the same.

                                                             Respectfully submitted,



                                                             Jordan Merson

Cc:    All Counsel (Via ECF)
